Citation Nr: 1735108	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-43 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than November 17, 2008 for the grant of service connection for bilateral pes planus.

2.  Entitlement to a compensable rating for bilateral pes planus.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1975 to February 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2017, the Board raised the issue of entitlement to a TDIU and remanded the case for the Veteran to be scheduled for a Board hearing.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In June 2017, the Veteran testified at a video conference hearing before the undersigned for the issues listed on the title page.  The case has been returned to the Board for appellate review.

In April 2017, the Veteran revoked a private attorney as his power of attorney after the certification of this appeal.  The record reflects that written notice was provided to both the private attorney and the Board.  The Veteran has not indicated that he desires another representative and demonstrated an intent to individually pursue his claims.  Thus, the Board will proceed under the assumption that he wishes to represent himself.

The issues of entitlement to a compensable rating for bilateral pes planus and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for bilateral pes planus was received in May 1980.

2.  Service connection for bilateral pes planus was denied in a July 1980 VA rating decision; the Veteran was notified of this action and of his appellate rights.  A timely notice of disagreement was not filed and new and material evidence was not received prior to the expiration of the appeal period.  The July 1980 VA rating decision is final.

3.  The Veteran's informal claim to reopen the claim of service connection for bilateral pes planus was received in November 2005; the issue was denied in a March 2006 VA rating decision; the Veteran was notified of this action and of his appellate rights.  A timely notice of disagreement was not filed and new and material evidence was not received prior to the expiration of the appeal period.  The March 2006 VA rating decision is final.

4.  The Veteran's informal claim to reopen the claim of service connection for bilateral pes planus was received on November 17, 2008 and service connection was granted for this disability in an October 2014 Board decision.

5.  The earliest date entitlement could have arisen for entitlement to service connection for bilateral pes planus was on a positive medical opinion in August 2014.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than November 17, 2008 for the grant of service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155 (prior to March 24, 2015); 38 C.F.R. §§ 3.103, 3.105, 3.151(a), 3.156, 3.159, 3.400(r), 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  VA's duty to notify was satisfied by the August 2015 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantive a claim to include where warranted by law.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.  The Veteran provided testimony at a June 2017 hearing before the undersigned.  

In sum, there is no evidence of any VA error in notifying or assisting him that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

The Veteran contends that he is entitled to an effective date earlier than November 17, 2008 for the grant of service connection for bilateral pes planus.  Specifically, at his June 2017 Board hearing, the Veteran asserted that the effective date should have been the date he initially submitted his claim for service connection for bilateral pes planus in 1980.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a)(1); 38 C.F.R. § 3.151(a).

Prior to March 24, 2015, a "claim" was a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA could have been considered an informal claim.  38 C.F.R. § 3.155(a).  The essential elements for any claim, whether formal or informal, were: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009). 
With regard to an appeal for reopened claims, as in this case, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

The Veteran's initial claim of entitlement to service connection for bilateral pes planus was received in May 1980.  The issue was denied in a July 1980 VA rating decision.  While the Veteran was notified of this action and of his appellate rights, a timely notice of disagreement was not filed.  New and material evidence was also not received prior to the expiration of the appeal period.  Therefore, the July 1980 VA rating decision is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103.

In November 2005, the Veteran filed an informal claim to reopen the issue of service connection for bilateral pes planus.  The issue was denied in a March 2006 VA rating decision.  Again, while the Veteran was notified of this action and of his appellate rights, a timely notice of disagreement was not filed.  New and material evidence was also not received prior to the expiration of the appeal period.  Therefore, the March 2006 VA rating decision is final.  Id.

A few years later, on November 17, 2008, the Veteran filed another informal claim to reopen the issue of service connection for bilateral pes planus, and service connection was granted for this disability in an October 2014 Board decision.  A December 2014 VA rating decision assigned an effective date of November 17, 2008 for the grant of service connection for bilateral pes planus.

In light of the final March 2006 VA rating decision and absence of any statements by the Veteran or relevant treatment records thereafter, the Board finds that the Veteran's informal claim to reopen the issue of service connection for bilateral pes planus on November 17, 2008 is the date of receipt of claim.

Next, a review of the record indicates that at the earliest, August 2014 may be considered as the date entitlement arose for bilateral pes planus.  While the June 1980 VA examination report initially reflects a current disability of record, the element of a nexus to service was not established until the private physician provided a positive medical opinion in August 2014. 

Since the date of receipt for the claim is November 17, 2008, which is earlier than the earliest date that can be construed as the date entitlement arose in August 2014, the Board finds the currently assigned effective date of November 17, 2008 is properly assigned for the grant of reopened claim for service connection for bilateral pes planus.  As a result, the issue on appeal for an effective date earlier than November 17, 2008 is not warranted.

Moreover, the Board notes that the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, and only a request for revision premised on clear and unmistakable evidence could result in the assignment of an earlier effective date.  See 38 U.S.C.A. § 5110(a); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date.").  Since the Veteran has not indicated, with some degree of specificity, that there was clear and unmistakable evidence in the July 1980 or March 2006 final VA rating decisions or October 2014 final Board decision, a claim for clear and unmistakable error with any of those final decisions has not been properly raised, so will not be discussed by the Board at this time.  See 38 C.F.R. § 3.105(a); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).


ORDER

An effective date earlier than November 17, 2008 for the grant of service connection for bilateral pes planus is denied.


REMAND

A remand is required to ensure there is a complete record upon which to decide the issues of entitlement to initial compensable rating for bilateral pes planus.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159.  During the course of the appeal, the Veteran's service-connected bilateral pes planus was last addressed in July 2009.  Since the July 2009 VA examination, which noted pes planus was not present, the August 2014 private medical opinion also noted the Veteran "still has a lot of pain in the arch of both feet[,] has flatness of his feet[,] has to wear orthotics[, and] has to be careful what kind of shoes he wears.  At the June 2017 Board hearing, the Veteran reported he cannot stand or sit very long and has to keep moving.  In light of these findings, an additional examination is needed to properly adjudicate the service-connected bilateral pes planus.

Next, the Veteran was found to be not feasible to participate in a program of rehabilitation, as noted in a September 2011 memorandum from the VA Vocational Rehabilitation and Employment office.  Review of the record does not show the Veteran's application for vocational rehabilitation, and any other associated documents, have been associated with the claims file.  Since any outstanding VA vocational rehabilitation file is potentially relevant to the issue of entitlement to a TDIU, these identified records must be retrieved and associated with the other evidence already on file for the Board to review.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice concerning how to substantiate the claim for a TDIU, to include VA Form 21-8940.

2.  Obtain and associate with the claims file any outstanding VA vocational rehabilitation file.

If no records are available, the claims folder must indicate this fact and the Veteran must be notified.

3.  Schedule the Veteran for the appropriate VA examination for his service-connected bilateral pes planus.  The examiner is to be provided access to documents in the VBMS and Virtual VA files.  The examiner must specify in the report that these records have been reviewed.  

The examiner must determine the current severity of the Veteran's service-connected bilateral pes planus.  A complete rationale for any opinions expressed must be provided.

4.  Then, the RO should review the examination report to ensure that the requested information was provided.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


